710 S.E.2d 216 (2011)
VARIETY WHOLESALERS, INC.
v.
SALEM LOGISTICS TRAFFIC SERVICES, et al.
No. 269P11-1.
Supreme Court of North Carolina.
July 1, 2011.
Alexander Elkan, Greensboro, for Ark Royal Capital, LLC.
K. Edward Greene, Raleigh, for Variety Wholesalers, Inc.
Ellis B. Drew, III, Winston-Salem, for Salem Logistics Traffic Services, LLC, et al.
The following order has been entered on the motion filed on the 1st of July 2011 by Plaintiff-Appellant for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 1st of July 2011."